Hiscock, J.
Judgment is ordered for defendant upon the ground that Baldwin and Ostrander completed the building contracted to be built for defendant by Jennie Van Dusen, under an arrangement with said defendant to so complete it for the moneys unpaid on said contract when abandoned by said Van Dusen, and save themselves from liability as her bondsmen; that defendant had the right under such arrangement to pay to said Baldwin and Ostrander the amount not earned under said contract when abandoned as aforesaid and which moneys plaintiffs seek to reach in this action. McChesney v. City of Syracuse, 75 Hun, 503.
Judgment for defendant.